Citation Nr: 1141565	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in February 2011, when it was remanded for additional development and readjudication.  


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressful experiences have not been corroborated by service records, or by other credible supporting evidence, and he has not provided sufficient information for VA to attempt to independently corroborate any such in-service stressor events.

2.  Competent evidence of a current PTSD diagnosis is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in November 2006, the RO informed the Veteran of its duty to assist him in substantiating his PTSD claim under the VCAA, and the effect of this duty upon his claim.  This letter, along with additional correspondence dated in June 2007, January 2008, and February 2011, also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The timing defect of this later correspondence was cured by the RO's subsequent readjudications of the claim and issuance of a supplemental statement of the case, most recently in August 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his PTSD claim.  Relevant in-service treatment and service personnel records are of record.  In addition, the Veteran's post-service treatment records including those from the Social Security Administration (SSA), have been obtained and associated with the claims file.  To the extent that the Veteran was able to provide identifying information, actions were taken to attempt to obtain evidence that would corroborate his claimed stressors, including a request to the U.S. Army Crime Records Center.  

Although a VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed in further detail below, the record currently on appeal contains no evidence corroborating the Veteran's claim that he was assaulted during service.  He also failed to submit or identify any evidence showing a current diagnosis of PTSD.  Thus, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, the Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  
Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim for service connection for PTSD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5). 

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

After considering all information and lay and medical evidence of record with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Here, the Veteran contends that he developed PTSD as a result of multiple personal assaults during service.  The incidents in question involve physical assaults and constant sexual harassment/advances by fellow servicemen.  He reported that other servicemen and officers verbally harassed him and touched him inappropriately and that he was often the subject of sexual remarks.  He asserts that on one occasion he was pinned down by another serviceman who tried to coerce him to have sex.  The Veteran states that he was afraid for his safety, embarrassed, and worried and did not feel that he could report the incidents without retaliation.  

During an April 1985 VA examination, the Veteran reported that he had been unhappy and very uncomfortable during his military service.  He recounted that he was picked on, punched around a lot, and the brunt of much horseplay.  He was afraid of people and began having trouble with depression in the early weeks of his training.  He had difficulty with his assigned duties and was often harassed and teased by others.  If he cried, as he sometimes did, he was reprimanded by his C.O.  He became physically ill from the stress and hopeless about improving the situation.  He stayed on alert at all times and did not sleep through the night.  

The Veteran indicated that he did not inform anyone of the assaults at the time they happened and did not seek medical treatment for any related injuries.  However in a February 2008, statement he provided the names of at least two of his alleged attackers (R.F. and D.E.) and identified two others by their last names ("[redacted]" and "[redacted]").  See February 2008 VA Form 21-4138.  

The Board has searched the Veteran's service treatment and service personnel records for the various types of evidence which may constitute evidence of a personal or sexual assault, such as evidence of behavioral changes, or treatment for physical conditions consistent with the claim, see e.g., M21-1, paragraph 11.38c, but unfortunately the evidence does not support his claim.  

Service treatment records (STRs), are entirely negative for psychiatric complaints or symptomatology.  At enlistment in August 1967 the Veteran gave a history of nervous trouble, but the examiner did not provide a summary or elaboration and there was no diagnosis of a psychiatric disorder.  The remaining records do not otherwise show that the Veteran ever received psychiatric counseling during active duty and do not contain any indication of treatment for such things as contusions or lacerations consistent with a sexual or physical assault.  The Veteran's separation examination report shows no psychiatric abnormality and he specifically denied a history of depression, excessive worry, nervous trouble, nightmares, or trouble sleeping. 

Further, and of significant probative value, are the Veteran's service personnel records, which are pertinent to the claim and are the only objective evidence which reflect upon his attitude, bearing, and behavior in service.  However his military service records do not indicate that there was any inexplicable decline in his overall performance, nor do they indicate that he was ever reprimanded for fighting or other related misconduct, or was otherwise a disciplinary problem.  Rather these records reflect that the Veteran was shown to have been promoted from Private E-1 to Private E-2 in March 1966, to PFC E-3 in July 1966, and to SP4 E-4 in December 1966.  He was also awarded a Missile and Munitions School Certificate for successfully completing a 7-week course.  There is no service personnel evidence of deterioration in work performance.  Moreover, the Veteran has not submitted any other evidence, such as statements from fellow veterans, which would serve to support his accounts. 

The only evidence outside of the Veteran's assertions that supports his stressor accounts is a September 1966 personnel roster of his army unit, the 184th Ordinance Company (Direct Support).  This roster establishes that at least three of the servicemen identified by the Veteran as his attackers (R.T. B., J.W.H., and D.E.) served contemporaneously with him.  However, the roster does not otherwise serve to confirm that the alleged attacks actually occurred.  

Therefore, having considerations the Veteran's descriptions of his purported in-service assault, the Board finds that no in-service records (medical or personnel) show an adverse change in his actions or performance which would indicate or imply that he suffered the claimed assaults.  Thus, the service records do not provide credible supporting evidence that the claimed in-service stressors occurred.

Further, in March 2011, the RO requested information from the U.S. Army Crime Records Center, concerning the Veteran's claims of in-service personal assaults.  The RO received a response in April 2011 indicating that no supporting records were found.  In a July 2011 letter, the RO notified the Veteran of the negative response. 

Moreover, another requirement of 38 C.F.R. § 3.304(f) is an acceptable medical diagnosis of PTSD.  Significantly, in this regard, the Board notes that various psychiatric evaluations have failed to provide a PTSD diagnosis.  [In this regard, the Board notes that, as was discussed in February 2011, the Veteran's appeal has been limited to the claim for service connection for PTSD.]  Indeed, without a finding that the Veteran has been diagnosed with PTSD at any time during the appeal period, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

The Board has thoroughly considered the Veteran's claim for service connection for PTSD based on sexual assault.  However, in the absence of evidence reasonably supporting such assaults in service, service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


